Filed 1/30/14 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2014 ND 16









In the Matter of the Vacancy in Judgeship No. 8 

in the South Central Judicial District









No. 20140003









Per curiam.



[¶1]	On January 2, 2014, the Honorable Donald L. Jorgensen, Judge of the District Court, South Central Judicial District, informed this Court of his intention not to seek reelection.  Judge Jorgensen is chambered in Linton and his term expires December 31, 2014.  Under N.D.C.C. § 27-05-02.1(2) a vacancy in the office of district judge occurs if a judge declares the intention not to seek reelection or if a judge fails to timely file a petition for candidacy with the secretary of state under N.D.C.C. § 16.1-11-06.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy filled, order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish the vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the South Central Judicial District was posted January 8, 2014, on the website of the Supreme Court.  Notice was also electronically provided to all presiding judges of the state.  Written comments on the vacancy were permitted through January 23, 2014.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4 was filed January 23, 2014, by the South Central Judicial District.

[¶5]	The Court received one comment supporting the retention of the office in the South Central Judicial District.  There were no filings received suggesting the vacant office be transferred from Linton or the district.

[¶6]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶7]	Based on the record before us, this Court determines this office is necessary for effective judicial administration in its present location.

[¶8]	IT IS HEREBY ORDERED, that Judgeship No. 8, with chambers in Linton, in the South Central Judicial District be filled by election.

[¶9]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Carol Ronning Kapsner

Lisa Fair McEvers